





AMENDMENT TO SERVICES AGREEMENT
THIS AMENDMENT TO SERVICES AGREEMENT, dated as of November 22, 2016 (this
“Amendment”), is between NCP Finance Ohio, LLC, an Ohio limited liability
company (“Lender”) and Elevate Credit Service, LLC, a Delaware limited liability
company (“Provider”).


RECITALS


WHEREAS, reference is made to that certain Services Agreement (the “Agreement”)
between Lender and Provider dated July 15, 2015;
WHEREAS, the parties hereto desire to amend the Agreement as described herein;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Defined Terms. For all purposes of this Amendment, unless the context
otherwise requires, all capitalized terms used herein and not otherwise defined
shall have the respective meanings attributed to them in the Agreement.
2.Amendments to the Agreement.
Effective as of October 1, 2016 (the “Effective Date”):
(a)
Section 2 of the Agreement is hereby amended and restated in its entirety as
follows:

“Section 2. Compensation. The Lender shall pay the Provider a monthly fee of
[****] for the Services described herein (the “Service Fee”) based upon the
volume of the Lender’s portfolio as of October 1, 2016 and shall increase the
Service Fee [****] each month up to a maximum of [****] based upon projected
growth of the Lender’s portfolio. The Service Fee will be due to the Provider on
the first day of each month following the month in which services are provided.
Additionally, the Lender shall pay the Provider [****]. The amount to be paid
from one Party to the other, if any, will be due on the twentieth (20th) day of
January, April, July and October for the preceding quarter. The Parties shall
have the right to renegotiate the Service Fee if [****].”    


3.Reference to and Effect on the Agreement.
(a)The Agreement, as amended hereby, and all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.
(b)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any party, nor constitute a waiver of any provision of the
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
4.GOVERNING LAW. THIS AMENDMENT SHALL BE CREATED UNDER AND GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
5.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Any signature page to this
Amendment containing a manual signature may be delivered by facsimile
transmission or other electronic communication device capable of transmitting or
creating a printable written record, and when so delivered shall have the effect
of delivery of an original manually signed signature page.


[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”



--------------------------------------------------------------------------------





6.Severability. The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment. Whenever possible each
provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.
LENDER:


NCP Finance Ohio, LLC




By:
/s/ Christopher Henn    

Name: Christopher Henn
Title: CFO


PROVIDER


Elevate Credit Service, LLC




By:
/s/ Kenneth E. Rees    

Name: Kenneth E. Rees
Title: CEO




[****] = “CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.”

